DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/21 has been entered.
Response to Amendment
Claims 1, 3, 5-7, 9-12, 15-16, 19 and 21-26 remain pending in the application. 
The Applicant argues that the amendment to make the full ring hoop “contiguous” addresses the concerns put forth in the Advisory Action from 1/27/21. The broadest reasonable interpretation of “contiguous” includes the full ring hoop of Fujimoto. Fujimoto’s full ring hoop segments have a common border and are touching to prevent working fluid leakage. While there may be differences between Applicant’s invention and Fujimoto, they are not captured by the claim language. Furthermore, the arguments from the Advisory Action from 1/27/21 concerning the cooling fins being “arranged” along an engine longitudinal axis are maintained. Thus, the rejections are maintained. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 3, 7, 21-23 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujimoto et al. (US2009/0035125) (“Fujimoto”).

    PNG
    media_image1.png
    342
    418
    media_image1.png
    Greyscale


Regarding claim 1, Fujimoto teaches (Figs. 12 and 13) a blade outer air seal (BOAS) for a gas turbine engine, comprising: a seal body (10) having a radially inner face and a radially outer face that axially extend between a leading edge portion and a trailing edge portion, wherein the seal body forms a contiguous full ring hoop (the seal body is circular, fully encompasses the blade section, and the seal body segments have a common border and are touching); and a multitude of cooling fins (see annotated Figs. 12 and 13) attached around the radially outer face of the seal body, each of the multitude of cooling fins having at least one aperture, the multitude of cooling fins arranged around the seal body such that each of the multitude of cooling fins are arranged along an engine central longitudinal axis (the fins are lined up one after the other in the longitudinal direction).  
Fujimoto discloses in Paragraph [0064] that while two fins are disclosed, three or more fins may be used.
Regarding claim 3, Fujimoto teaches (Fig. 12) a first set of the multitude of cooling fins (see annotated Fig. 12) have at least one aperture which defines a first area, and a second set of the multitude of cooling fins (see annotated Fig. 12) have at least one aperture which defines a second area different than the first area.
Regarding claim 7, Fujimoto teaches (Figs. 12 and 13) the multitude of cooling fins (see annotated Figs. 12 and 13) extends outboard of a radially outermost surface of at least one of the leading edge portion and the trailing edge portion.
Regarding claim 21, Fujimoto teaches (Figs. 12 and 13) a cooling airflow injection port (22) which injects cooling airflow parallel to the engine axis (the flow is initially injected perpendicular, but the flow lines show the flow turns to flow parallel near the seal body wall). 
Regarding claim 22, Fujimoto teaches (Figs. 12 and 13) the second set of the multitude of cooling fins are circumferentially located adjacent to the cooling airflow injection port.
Regarding claim 23, Fujimoto teaches (Figs. 12 and 13) the multitude of cooling fins are a corrugated full hoop (the fins are circular and fully encompass the blade section, and are shaped as alternating ridges). 
Regarding claim 26, Fujimoto teaches (Figs. 12 and 13) each of the multitude of cooling fins are arranged parallel to an engine axis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto in view of McCaffrey (US2014/0017072) (“M1”).
Regarding claims 5-6, Fujimoto teaches the BOAS of claim 1, but fails to teach a seal secured to the radially inner face of the seal body, wherein the seal is a honeycomb seal.
In an analogous art, M1 teaches a BOAS for a gas turbine engine. M1 teaches (Fig. 4) a honeycomb seal (98) secured to the radially inner face of a seal body to reduce airflow leakage around the adjacent blade tip (Paragraph [0047]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the BOAS of Fujimoto and add a seal secured to the radially inner face of the seal body, wherein the seal is a honeycomb seal as taught by M1 to reduce airflow leakage around the adjacent blade tip.
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto in view of Akibo et al. (US6910528) (“Akibo”).
Fujimoto teaches the BOAS of claim 1, but fails to teach each of the multitude of cooling fins forms a triangular shape in cross-section. 
In an analogous art, Akibo teaches a heat exchanger. Akibo teaches (Fig. 1B) triangular shaped cooling fins (4a).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the BOAS of Fujimoto and change each of the multitude of cooling fins to have a triangular shape in cross-section as taught by Akibo as a simple substitution of a known cooling fin shape for another with the predictable result of a changed flow pattern and heat transfer characteristics. 
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto in view of Akibo and McCaffrey (US2014/0186152) (“M2”).
Fujimoto teaches the BOAS of claim 1, but fails to teach the multitude of cooling fins is manufactured of a nickel-chromium-iron-molybdenum alloy brazed to the radially outer face, wherein the multitude of cooling fins is manufactured as a single component that is wrapped around the seal body, each of the multitude of fins form a triangular shape in cross-section. 
In an analogous art, M2 teaches a BOAS for a gas turbine engine. M2 teaches (Fig. 3) seal ring carriers formed from INCONEL 718 (Paragraph [0045]), a material formed of a nickel-chromium-molybdenum-iron alloy. 
In another analogous art, Akibo teaches a heat exchanger. Akibo teaches a multitude of fins (4a) having a triangular shape and brazed to outer surfaces of the heat exchanger base (5a). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the BOAS of Fujimoto and change the fins to be manufactured of a nickel-chromium-iron-molybdenum alloy as taught by M2 as a suitable material for use in a BOAS, and change the fins to be brazed to the radially outer face, wherein the multitude of cooling fins to have a triangular shape and to be manufactured as a single component that is wrapped around the seal body as taught by Akibo to make the BOAS manufacturing process simpler and less expensive by combining the fins into one part instead of attaching single, separate fins. 
Claims 12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over McCaffrey (“M1”) in view of Fujimoto.
Regarding claim 12, M1 teaches a gas turbine engine (Figs. 2-3) comprising: an engine casing (52); a seal body (72) having a radially inner face and a radially outer face that axially extend between a leading edge portion and a trailing edge portion, the radially outer face adjacent to the engine casing, wherein the seal body forms a contiguous full ring hoop (the seal body is circular, fully encompasses the blade section, and the seal body segments have a common border and are touching); a honeycomb seal (98) secured to the radially inner face of the full ring hoop seal body; and a multitude of cooling fins (96) disposed around the radially outer face between the leading edge portion and the trailing edge portion, the multitude of cooling fins manufactured as a single component that is wrapped around the seal body such that the multitude of cooling fins are arranged along an engine central longitudinal axis (the fins are lined up one after the other in the longitudinal direction). 
M1 fails to teach each of the multitude of cooling fins having at least one aperture, a first set of the multitude of cooling fins have at least one aperture which defines a first area, and a second set of the multitude of cooling fins have at least one aperture which defines a second area less than the first area, the second set of the multitude of fins are circumferentially located to be adjacent to a cooling airflow injection port which injects cooling flow parallel to the engine axis. 
In an analogous art, Fujimoto teaches a gas turbine engine. Fujimoto teaches (see annotated Fig. 12) a first set of the multitude of cooling fins (see annotated Fig. 12) have at least one aperture which defines a first area, and a second set of the multitude of cooling fins (see annotated Fig. 12) have at least one aperture which defines a second area smaller than the first area, and the second set of the multitude of fins are circumferentially located to be adjacent to a port (22).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the gas turbine engine of M1 and change the cooling fins to having at least one aperture, a first set of the multitude of cooling fins have at least one aperture which defines a first area, and a second set of the multitude of cooling fins have at least one aperture which defines a second area less than the first area, the second set of the multitude of fins are circumferentially located to be adjacent to a cooling airflow injection port which injects cooling flow parallel to the engine axis as taught by Fujimoto to increase the cooling efficiency of the fins. 
Regarding claim 15, M1 in view of Fujimoto teach the gas turbine engine of claim 14, and M1 further teaches (Fig. 2) a BOAS is positioned radially outward from a blade tip of a blade of a turbine section.
Regarding claim 16, M1 in view of Fujimoto teach the gas turbine engine of claim 14, and further teach the first area is associated with a quantity of airflow to an annular cavity formed by the casing and a BOAS to provide a desired coefficient of thermal expansion for a blade outer air seal (BOAS) (see Fujimoto Figs. 20A-C). 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over McCaffrey (“M1”)  in view of Fujimoto, McCaffrey et al. (US2014/0186152) (“M2”) and Akibo et al. (US6910528) (“Akibo”).
M1 teaches (Fig. 2) a method of controlling a specific rate of thermal expansion that will match a corresponding blade design by using a cooling fin arrangement (96) attached to a blade outer air seal (BOAS) for a gas turbine engine, comprising: manufacturing a configuration of cooling fins, and wrapping the multitude of cooling fins around the seal body such that each of the multitude of cooling fins are arranged along an engine axis.
M1 fails to teach a desired coefficient of thermal expansion.
In an analogous art, M2 teaches a gas turbine engine blade outer air seal. M2 teaches selecting the coefficient of thermal expansion for the BOAS (Fig. 6 and Paragraph [0021) to shield the assembly from the surrounding thermal environment.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of M1 and add a step of manufacturing for a desired coefficient of thermal expansion as taught by M2 to protect the gas turbine seal from the surrounding thermal environment. 
M1 fails to teach a first set of the multitude of cooling fins have at least one aperture which defines a first area, and a second set of the multitude of cooling fins have at least one aperture which defines a second area different than the first area, the second set of the multitude of fins are circumferentially located to be adjacent to a cooling airflow injection port which injects cooling flow parallel to the engine axis.
In an analogous art, Fujimoto teaches a gas turbine engine. Fujimoto teaches (see annotated Fig. 12) a first set of the multitude of cooling fins (see annotated Fig. 12) have at least one aperture which defines a first area, and a second set of the multitude of cooling fins (see annotated Fig. 12) have at least one aperture which defines a second area smaller than the first area, and the second set of the multitude of fins are circumferentially located to be adjacent to a port (22).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of M1 and change the cooling fins to having at least one aperture, a first set of the multitude of cooling fins have at least one aperture which defines a first area, and a second set of the multitude of cooling fins have at least one aperture which defines a second area less than the first area, the second set of the multitude of fins are circumferentially located to be adjacent to a cooling airflow injection port which injects cooling flow parallel to the engine axis as taught by Fujimoto to increase the cooling efficiency of the fins. 
M1 fails to teach brazing the multitude of cooling fins to a radially outer face of the seal body.
In another analogous art, Akibo teaches a heat exchanger. Akibo teaches a multitude of fins (4a) having a triangular shape and brazed to outer surfaces of the heat exchanger base (5a). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the method of M1 and change the fins to be brazed to the radially outer face as taught by Akibo to make the BOAS manufacturing process simpler and less expensive by combining the fins into one part instead of attaching single, separate fins. 
Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over McCaffrey (“M1”) in view of Fujimoto and McCaffrey (“M2”). 
M1 in view of Fujimoto teach the gas turbine engine of claim 12, and further teach the multitude of cooling fins are a corrugated full hoop (see discussion in claim 1 above).
M1 in view of Fujimoto fail to teach the multitude of cooling fins is manufactured of a nickel-chromium-iron-molybdenum alloy brazed to the radially outer face.
In an analogous art, M2 teaches a BOAS for a gas turbine engine. M2 teaches (Fig. 3) seal ring carriers formed from INCONEL 718 (Paragraph [0045]), a material formed of a nickel-chromium-molybdenum-iron alloy. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the gas turbine engine of M1 in view of Fujimoto and change the fins to be manufactured of a nickel-chromium-iron-molybdenum alloy as taught by M2 as a suitable material for use in a gas turbine engine.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON A CORDAY whose telephone number is (571)272-0383.  The examiner can normally be reached on M-F 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMERON A CORDAY/Examiner, Art Unit 3745                                                                                              

/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        3/12/2021 3:21:35 PM